internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp - plr-110775-00 date date distributing controlled sub sub sub sub sub sub 5a sub 5b sub sub sub sub sub partnership n corp sub n-1 sub n-2 sub n-3 sub n-4 sub n-5 sub n-6 sub n-7 distributing llc business m ‘ business n aa corp bb corp bb cc notes dd corp date ee date kk date ll ff gg hh jj mm nn oo 5-percent shareholders we respond to your request dated date for rulings as to certain federal_income_tax consequences of a series of proposed transactions this letter summarizes information in that letter and subsequent correspondence the rulings contained in this letter are based upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of this material may be required as part of the audit process distributing is the common parent of a consolidated_group that directly and indirectly owns corporations that are engaged in businesses m and n business m is conducted through certain members of distributing’s consolidated_group including sub sub sub and sub each of which are wholly owned by distributing business n is conducted by subsidiaries of n corp which is indirectly owned by distributing as follows distributing owns the stock of sub and sub sub owns the stock of sub 5a prior to date kk sub 5a and sub together owned all the partnership interests in partnership prior to date ll partnership owned all the stock of n corp sub 5a and sub have held their interests in partnership for more than five years sub also owns all the stock of sub 5b distributing also owns all the stock of three inactive subsidiaries sub sub and sub as well as the stock of sub aa corp and bb corp n corp is a holding_company and the common parent of a consolidated_group that owns all the stock of subs n-1 n-2 n-3 n-4 n-5 n-6 and n-7 all of which actively conduct activities related to business n prior to date ll n corp was not a part of distributing’s consolidated_group we have received financial information indicating that sub sub sub sub sub n-1 sub n-2 sub n-3 sub n-4 sub n-5 sub n-6 and sub n-7 have had gross_income and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing has required that n corp have a substantially lower level of debt than comparable companies engaged in business n because corporations conducting business m generally have substantially lower debt for reasons relating to the conduct of business m that are not applicable to business n the proposed transaction will separate business n from business m to alleviate management and systemic problems arising from conducting these two businesses under the common ownership of distributing the following transactions are proposed or as indicated have been recently completed as part of the plan of separation i sub and sub recently contributed land and structures to partnership in exchange for partnership interests ii partnership recently distributed the stock of n corp to its partners sub sec_5a and in reduction of their partnership interests in partnership iii sub 5a will merge into sub with sub surviving iv sub 5b will merge into sub with sub surviving v sub will be merged into a new limited_liability_company wholly owned by distributing distributing llc the taxpayer represents that distributing llc will not elect to be treated as a corporation for federal_income_tax purposes see sec_301 b i ii of the income_tax regulations vi sub will be merged into distributing llc vii three inactive subsidiaries subs and will merge into distributing llc viii n corp will transfer assets including intercompany receivables and the stock of subsidiaries of n corp that do not meet the active_trade_or_business_requirement of sec_355 of the internal_revenue_code to n-1 n-2 n-3 n-4 n-5 n-6 and n-7 in deemed exchange for stock and the assumption_of_liabilities distributing represents that to the best of its knowledge and belief these transfers will qualify under sec_351 ix distributing will transfer the stock of aa corp and bb corp to distributing llc x distributing llc will distribute to distributing a the stock of n corp b debt obligations owed by distributing to now-dissolved sub sec_5 5a 5b and and c the assets of sub xi distributing will transfer to recently formed controlled a the stock of sub sec_1 and all conducting business m b various other assets related to business m including the stock of certain first-tier subsidiaries of distributing including sub the m assets and c distributing’s interest in distributing llc in exchange for all of controlled’s outstanding_stock and the assumption of all distributing’s liabilities other than certain commercial paper debt the cc notes and distributing’s debt to dd corp xii controlled will transfer the m assets to sub sec_1 and who may in turn assume related liabilities xiii distributing will distribute the stock of controlled to its shareholders pro_rata the distribution after the distribution it is expected that distributing will have six directors on its board_of directors while controlled will have twelve distributing and controlled will have two common directors neither of which is or will be an employee of distributing or controlled in connection with the distribution distributing and controlled will enter into a tax_sharing_agreement the tax_sharing_agreement that will set forth each party’s rights and obligations with respect to tax matters for periods before and after the date of the distribution the tax_sharing_agreement will detail distributing’s and controlled’s responsibilities relating to tax_payments and refunds the filing of returns and the conduct of audits the tax_sharing_agreement will also provide for cooperation with respect to certain tax matters and for the exchange of information and retention of records that may affect the tax_liability of either party certain payments might be made between distributing controlled or their respective subsidiaries pursuant to the tax_sharing_agreement after the distribution the following representations have been made concerning the merger of sub 5a described in step iii the merger of sub 5b described in step iv the merger of sub into distributing llc described in step v and the merger of sub into distributing llc described in step vi you request that each such merger be treated as a liquidation described in sec_332 with regard to each such transaction except where a specific corporation or other entity is referred to a subsidiary refers to sub 5a in step iii sub 5b in step iv sub in step v and sub in step vi and b parent refers to sub in steps iii and iv and distributing the sole owner of distributing llc in steps v and vi a parent on the adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of subsidiary stock b no shares of subsidiary stock will have been redeemed during the years preceding the adoption of the plan_of_liquidation of subsidiary c all distributions from subsidiary to parent pursuant to the plan of complete_liquidation will be made within a single taxable_year of subsidiary d as soon as the first liquidation distribution has been made subsidiary will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholder e subsidiary will retain no assets following the final liquidating_distribution f other than the distribution by partnership of the stock of n corp to sub 5a and sub in step ii sub 5a and sub will not have acquired assets in a nontaxable_transaction at any time except for acquisitions occurring more than years before adoption of the plan_of_liquidation g sub 5b did not acquire assets in a nontaxable_transaction at any time except for acquisitions occurring more than years before adoption of the plan_of_liquidation h other than the receipt of assets as a result of the liquidations of sub 5a and sub 5b sub will not have acquired assets in a nontaxable_transaction at any time except for acquisitions occurring more than years before adoption of the plan_of_liquidation i other than the merger of sub into distributing llc and the transactions described in steps x and xi above no assets of sub sub 5a sub 5b or sub have been or will be disposed of by either sub sub 5a sub 5b sub or distributing llc except for dispositions in the ordinary course of business and dispositions occurring more than years before adoption of the plan_of_liquidation j other than the merger of sub into distributing llc and the subsequent transfer by distributing of the interest in distributing llc to controlled the liquidation of sub sec_5a and sub 5b will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of each of sub 5a and sub 5b if persons holding directly or indirectly more than percent in value of sub 5a or sub 5b stock also hold more than percent in value of the stock of recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 the fair_market_value of the assets of each of sub 5a and sub 5b that will be retained by distributing llc when the interest in distributing llc is transferred to controlled will be less than jj percent of the fair_market_value of the total assets of each corporation immediately before the merger of sub 5a and sub 5b into sub llc k other than the transfer of the interest in distributing llc to controlled the liquidation of sub and sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of each of sub and sub if persons holding directly or indirectly more than percent in value of sub or sub stock also hold more than percent in value of the stock of recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 the fair_market_value of the assets of each of sub and sub that will be retained by distributing llc when the interest in distributing llc is transferred to controlled will be less than jj percent of the fair_market_value of the total assets of each corporation immediately before the merger of sub and sub into distributing llc l before adoption of the liquidation plan no assets of subsidiary have been distributed in_kind transferred or sold to parent except for transfers in the ordinary course of business and transactions occurring more than years before adoption of the liquidation plan m subsidiary will report all earned_income represented by assets that will be distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc n the fair_market_value of the assets of subsidiary will exceed its liabilities both at the date of the adoption of the plan_of_liquidation and immediately before the time that the first liquidating_distribution is made o there is no intercorporate debt between sub and sub 5a or between sub and sub 5b and none has been canceled forgiven or discounted except for transactions that occurred more than two years before adoption of the liquidation plan or alternatively if such date is later except for transactions before the date sub initially acquired sub 5a stock or sub 5b stock as the case may be p as of date ee distributing owed approximately ff dollars to sub approximately gg dollars to sub 5a and approximately hh dollars to sub 5b sub will succeed to distributing’s obligations to sub 5a and sub 5b as a result of the liquidation of those two subsidiaries other than those obligations there is no intercorporate debt between distributing and sub and none has been canceled forgiven or discounted except for transactions that occurred more than two years before adoption of the liquidation plan or alternatively if such date is later except for transactions before the date distributing initially acquired sub stock q as of date ee distributing owed approximately mm dollars to sub other than this obligation there is no intercorporate debt between distributing and sub and none has been canceled forgiven or discounted except for transactions that occurred more than two years before adoption of the liquidation plan or alternatively if such date is later except for transactions before the date distributing initially acquired sub stock r parent is not an organization that is exempt from federal_income_tax under sec_501 or any other section of the code s all other transactions undertaken contemporaneously with or in anticipation of in conjunction with or in any other way related to the proposed liquidation of subsidiary have been fully disclosed the following representations have been submitted with respect to the liquidations of sub sub and sub described in step vii a2 distributing on the adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of each of sub sub and sub stock b2 no shares of sub sub or sub stock will have been redeemed during the years preceding the adoption of the plan_of_liquidation of each corporation c2 all distributions from sub sub and sub to distributing pursuant to the plan of complete_liquidation will be made within a single taxable_year of each liquidating corporation d2 as soon as the first liquidation distribution has been made each of sub sub and sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholder e2 neither sub sub or sub will retain any assets following the final liquidating_distribution f2 no assets of either sub sub or sub will have been acquired in a nontaxable_transaction at any time except for acquisitions occurring more than years before adoption of the plan_of_liquidation g2 no assets of sub sub or sub will have been or will be disposed of by either sub sub sub or distributing except for dispositions in the ordinary course of business and dispositions occurring more than years before adoption of the plan_of_liquidation h2 none of the liquidations of sub sub or sub will be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of each of sub sub and sub if persons holding directly or indirectly more than percent in value of each liquidating corporation also hold more than percent in value of the stock of recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 i2 before adoption of the liquidation plan no assets of sub sub or sub will have been distributed in_kind transferred or sold to distributing except for transfers in the ordinary course of business and transactions occurring more than years before adoption of the liquidation plan j2 sub sub and sub will report all earned_income represented by assets that will be distributed to their respective shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc k2 the fair_market_value of the assets of each of sub sub and sub will exceed its liabilities both at the date of the adoption of the plan_of_liquidation and immediately before the time that the first liquidating_distribution is made l2 as of date ee distributing owed approximately nn dollars to sub and approximately oo dollars to sub other than these amounts there is no intercorporate debt between distributing and sub sub and sub and none has been canceled forgiven or discounted except for transactions that occurred more than two years before adoption of the liquidation plan or alternatively if such date is later except for transactions before the date distributing initially acquired sub stock sub stock or sub stock as the case may be m2 distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other section of the code n2 all other transactions undertaken contemporaneously with or in anticipation of in conjunction with or in any other way related to the proposed liquidation of sub sub and sub have been fully disclosed the following representations have been made in connection with the transfer by distributing of the stock of sub sec_1 and the m assets and the interest in distributing llc to controlled step xi a3 no stock_or_securities will be issued for services rendered to or for the benefit of controlled in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness of controlled that is not evidenced by a security or for interest on indebtedness of controlled that accrued on or after the beginning of the holding_period of the transferor for the debt b3 none of the stock to be transferred is sec_306 stock within the meaning of sec_306 c3 the transfer is not the result of the solicitation by a promoter broker or investment house d3 distributing will not retain any rights in the property transferred to controlled e3 any debt relating to the stock being transferred that is being assumed or to which such stock was subject was incurred to acquire such stock and was incurred when such stock was acquired and the transferor is transferring all of the stock for which the acquisition_indebtedness being assumed or to which such stock was subject was incurred f3 the adjusted_basis and the fair_market_value of the assets transferred by distributing to controlled will in each instance be equal to or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject g3 the liabilities of distributing to be assumed by controlled were incurred in the ordinary course of business and are associated with the assets to be transferred h3 there is no indebtedness between distributing and controlled and there will be no indebtedness created in favor of distributing as a result of the transaction i3 the transfers and exchanges will occur under a plan agreed upon before the exchange in which the rights of the parties are defined j3 all exchanges will occur on approximately the same date k3 there is no plan or intention on the part of controlled to redeem or otherwise reacquire any stock or indebtedness issued in the proposed transaction l3 taking into account any issuance of additional shares of controlled stock any issuance of stock for services the exercise of any controlled stock_rights warrants or subscriptions a public offering of controlled stock and the sale exchange transfer by gift or other_disposition of any of the stock of controlled to be received in the exchange distributing or its shareholders will be in control of controlled under sec_368 m3 distributing will receive stock approximately equal to the fair_market_value of the property transferred to controlled n3 controlled will remain in existence and retain and use the property transferred to it in a trade_or_business o3 other than the transfer of the m assets to sub sub and sub as described above there is no plan or intention by controlled to dispose_of the transferred property other than in the normal course of business operations p3 each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction q3 controlled will not be an investment_company within the meaning of sec_351 and sec_1_351-1 of the income_tax regulations r3 distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor sec_3 controlled will not be a personal_service_corporation within the meaning of sec_269a the following representations have been made in connection with the transfer of the m assets from controlled to sub sub and sub step xii in each case the term transferee refers to sub sub or sub as appropriate a4 no stock_or_securities will be issued for services rendered to or for the benefit of transferee in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness of transferee that is not evidenced by a security or for interest on indebtedness of the transferee that accrued on or after the beginning of the holding_period of the transferor for the debt b4 none of the stock to be transferred is sec_306 stock within the meaning of sec_306 c4 the transfer is not the result of the solicitation by a promoter broker or investment house d4 controlled will not retain any rights in the property transferred to transferee e4 any debt relating to the stock being transferred that is being assumed or to which such stock is subject was incurred to acquire such stock and was incurred when such stock was acquired and controlled is transferring all of the stock to which the acquisition_indebtedness being assumed or to which such stock was subject was incurred f4 the adjusted_basis and the fair_market_value of the assets transferred by controlled to transferee will in each instance be equal to or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject g4 the liabilities of controlled to be assumed by transferee were incurred in the ordinary course of business and are associated with the assets to be transferred h4 there is no indebtedness between controlled and sub except for distributing’s debt to sub which was assumed by controlled pursuant to step xi above and there will be no indebtedness created in favor of controlled as a result of the transaction i4 there is no indebtedness between controlled and each of sub and sub and there will be no indebtedness created in favor of controlled as a result of the transaction j4 the transfers and exchanges will occur under a plan agreed upon before the exchange in which the rights of the parties are defined k4 all exchanges will occur on approximately the same date l4 there is no plan or intention on the part of transferee to redeem or otherwise reacquire any stock or indebtedness issued in the proposed transaction m4 taking into account any issuance of additional shares of transferee stock any issuance of stock for services the exercise of any transferee stock_rights warrants or subscriptions a public offering of transferee stock and the sale exchange transfer by gift or other_disposition of any of the stock of transferee to be received in the exchange controlled will be in control of transferee under sec_368 immediately_after_the_exchange n4 controlled will receive stock approximately equal to the fair_market_value of the property transferred to transferee o4 transferee will remain in existence and retain and use the property transferred to it in a trade_or_business p4 there is no plan or intention by transferee to dispose_of the transferred property other than in the normal course of business operations q4 each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction r4 transferee will not be an investment_company within the meaning of sec_351 and sec_1_351-1 of the income_tax regulations sec_4 transferee is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor t4 transferee will not be a personal_service_corporation within the meaning of sec_269a the following representations have been made in connection with the distribution of controlled stock by distributing a5 the indebtedness owed by controlled to distributing if any after the distribution of controlled stock will not constitute stock_or_securities b5 no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than as a shareholder of the corporation c5 the five years of financial information submitted on behalf of distributing and its subsidiaries represents the corporations’ present operations and with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted d5 immediately after the distribution the fair_market_value of the assets relied on by each of sub n-1 sub n-2 sub n-3 sub n-4 sub n-5 sub n-6 and sub n-7 to satisfy the active_trade_or_business_requirement on behalf of n corp and ultimately distributing will constitute at least percent of the fair_market_value of the gross assets of the corporation owning such assets in addition the fair_market_value of the assets relied on by each of sub sub sub and sub to satisfy the active_trade_or_business_requirement on behalf of controlled will constitute at least percent of the fair_market_value of the gross assets of the corporation owning such assets e5 immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing n corp and controlled will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 f5 following the transaction distributing and controlled through their wholly owned subsidiaries will each continue the active_conduct of its business independently and with separate employees g5 the distribution of the stock of controlled is carried out for the corporate business_purpose of separating business n from business m to alleviate various management and systemic problems that are exacerbated by conducting two distinct business operations in a single group the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose h5 there is no plan or intention by any shareholder who hold sec_5 percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock of either distributing or controlled after the transaction i5 none of distributing’ sec_5 percent shareholders will have actively participated in the management and operation of distributing or a related_entity before distributing’s distribution of controlled stock and none of such shareholders will participate actively in the management or operation of distributing or a related_entity or controlled or a related_entity after the distribution of controlled stock j5 there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 k5 except for the merger of a newly created subsidiary into distributing with distributing surviving in order to effectuate the change_of distributing’s name under state law there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business l5 the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing will each equal or exceed the amount of the liabilities assumed as determined under sec_357 by controlled m5 the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred n5 the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before the amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property o5 distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction p5 other than liabilities which might arise under the tax_sharing_agreement or the agreement regarding the distribution no intercorporate debt will exist between distributing and controlled at the time of or after the distribution of controlled stock q5 immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 r5 payments made in connection with any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length sec_5 no two parties to the transaction are investment companies as defined in sec_368 and iv t5 no person holds and no person will hold as of the date of the distribution disqualified_stock as defined in sec_355 that constitutes a percent or greater interest in either distributing or controlled distributing is not aware of any persons acting in concert in connection with an acquisition of distributing stock that would cause these persons to be treated as a single_person under sec_355 that acquired a percent or greater interest as defined in sec_355 in either distributing or controlled nor is distributing aware of any person entering into a put or call option short_sale or other risk-limiting device or transaction involving distributing stock that would cause sec_355 to apply to suspend the five-year period of sec_355 during the period such risk-limiting device or transaction limits risk of loss u5 the distribution is not part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power of all classes of stock of distributing or controlled entitled to vote or percent or more of the total value of shares of all classes of distributing or controlled stock acquisitions described in sec_355 will not be taken into account for purposes of the preceding sentence based solely on the information received and the representations set forth above we rule as follows liquidation rulings the merger of sub 5a into sub will be treated for federal_income_tax purposes as a complete_liquidation of sub 5a under sec_332 sec_1_332-2 sub will recognize no gain_or_loss on the receipt of the assets of sub 5a in complete_liquidation sec_332 sub 5a will recognize no gain_or_loss on the deemed_distribution of its assets to sub sec_337 the basis of each asset received by sub in the liquidation of sub 5a will equal the basis of that asset in the hands of sub 5a immediately before its liquidation sec_334 the holding_period of each asset in the hands of sub will include the period during which the asset was held by sub 5a sec_1223 sub will succeed to and take into account the items of sub 5a described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 if applicable and the regulations thereunder sec_381 and sec_1_381_a_-1 sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub 5a as of the date of complete_liquidation sec_381 and sec_1_381_c_2_-1 any deficit in earnings_and_profits of sub 5a or sub will be used only to offset earnings_and_profits accumulated after the date of complete_liquidation sec_381 the merger of sub 5b into sub will be treated for federal_income_tax purposes as a complete_liquidation of sub 5b under sec_332 sec_1_332-2 sub will recognize no gain_or_loss on the receipt of the assets of sub 5b in complete_liquidation sec_332 sub 5b will recognize no gain_or_loss on the deemed_distribution of its assets to sub sec_337 the basis of each asset received by sub in the liquidation of sub 5b will equal the basis of that asset in the hands of sub 5b immediately before its liquidation sec_334 the holding_period of each asset in the hands of sub will include the period during which the asset was held by sub 5b sec_1223 sub will succeed to and take into account the items of sub 5b described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 if applicable and the regulations thereunder sec_381 and sec_1_381_a_-1 sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub 5b as of the date of complete_liquidation sec_381 and sec_1_381_c_2_-1 any deficit in earnings_and_profits of sub 5b or sub will be used only to offset earnings_and_profits accumulated after the date of complete_liquidation sec_381 the merger of sub into distributing llc which is disregarded as an entity separate from its single owner distributing will be treated for federal_income_tax purposes as a complete_liquidation of sub under sec_332 sec_1_332-2 and sec_301_7701-3 distributing will recognize no gain_or_loss on the receipt of the assets of sub in complete_liquidation sec_332 sub will recognize no gain_or_loss on the deemed_distribution of its assets to distributing sec_337 the basis of each asset received by distributing in the liquidation of sub will equal the basis of that asset in the hands of sub immediately before its liquidation sec_334 the holding_period of each asset in the hands of distributing will include the period during which the asset was held by sub sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 if applicable and the regulations thereunder sec_381 and sec_1_381_a_-1 distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of complete_liquidation sec_381 and sec_1_381_c_2_-1 any deficit in earnings_and_profits of sub or distributing will be used only to offset earnings_and_profits accumulated after the date of complete_liquidation sec_381 the merger of sub into distributing llc which is disregarded as an entity separate from its single owner distributing will be treated for federal_income_tax purposes as a complete_liquidation of sub under sec_332 sec_1_332-2 and sec_301_7701-3 distributing will recognize no gain_or_loss on the receipt of the assets of sub in complete_liquidation sec_332 sub will recognize no gain_or_loss on the deemed_distribution of its assets to distributing sec_337 the basis of each asset received by distributing in the liquidation of sub will equal the basis of that asset in the hands of sub immediately before its liquidation sec_334 the holding_period of each asset in the hands of distributing will include the period during which the asset was held by sub sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 if applicable and the regulations thereunder sec_381 and sec_1_381_a_-1 distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of complete_liquidation sec_381 and sec_1_381_c_2_-1 any deficit in earnings_and_profits of sub or distributing will be used only to offset earnings_and_profits accumulated after the date of complete_liquidation sec_381 the merger of sub into distributing llc which is disregarded as an entity separate from its single owner distributing will be treated for federal_income_tax purposes as a complete_liquidation of sub under sec_332 sec_1_332-2 and sec_301_7701-3 distributing will recognize no gain_or_loss on the receipt of the assets of sub in complete_liquidation sec_332 sub will recognize no gain_or_loss on the deemed_distribution of its assets to distributing sec_337 the basis of each asset received by distributing in the liquidation of sub will equal the basis of that asset in the hands of sub immediately before its liquidation sec_334 the holding_period of each asset in the hands of distributing will include the period during which the asset was held by sub sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 if applicable and the regulations thereunder sec_381 and sec_1_381_a_-1 distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of complete_liquidation sec_381 and sec_1_381_c_2_-1 any deficit in earnings_and_profits of sub or distributing will be used only to offset earnings_and_profits accumulated after the date of complete_liquidation sec_381 the merger of sub into distributing llc which is disregarded as an entity separate from its single owner distributing will be treated for federal_income_tax purposes as a complete_liquidation of sub under sec_332 sec_1_332-2 and sec_301_7701-3 distributing will recognize no gain_or_loss on the receipt of the assets of sub in complete_liquidation sec_332 sub will recognize no gain_or_loss on the deemed_distribution of its assets to distributing sec_337 the basis of each asset received by distributing in the liquidation of sub will equal the basis of that asset in the hands of sub immediately before its liquidation sec_334 the holding_period of each asset in the hands of distributing will include the period during which the asset was held by sub sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 if applicable and the regulations thereunder sec_381 and sec_1_381_a_-1 distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of complete_liquidation sec_381 and sec_1_381_c_2_-1 any deficit in earnings_and_profits of sub or distributing will be used only to offset earnings_and_profits accumulated after the date of complete_liquidation sec_381 the merger of sub into distributing llc which is disregarded as an entity separate from its single owner distributing will be treated for federal_income_tax purposes as a complete_liquidation of sub under sec_332 sec_1_332-2 and sec_301_7701-3 distributing will recognize no gain_or_loss on the receipt of the assets of sub in complete_liquidation sec_332 sub will recognize no gain_or_loss on the deemed_distribution of its assets to distributing sec_337 the basis of each asset received by distributing in the liquidation of sub will equal the basis of that asset in the hands of sub immediately before its liquidation sec_334 the holding_period of each asset in the hands of distributing will include the period during which the asset was held by sub sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 if applicable and the regulations thereunder sec_381 and sec_1_381_a_-1 distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of complete_liquidation sec_381 and sec_1_381_c_2_-1 any deficit in earnings_and_profits of sub or distributing will be used only to offset earnings_and_profits accumulated after the date of complete_liquidation sec_381 contribution rulings no gain_or_loss will be recognized on the transfer of the stock of sub sec_1 and the m assets and the assets within distributing llc from distributing to controlled in exchange for controlled stock and the assumption_of_liabilities the first contribution sec_351 and c sec_357 revrul_77_449 c b no gain_or_loss will be recognized by controlled on the first contribution sec_1032 the basis of each asset received by controlled in the first contribution will equal the basis of that asset in the hands of distributing immediately before the exchange sec_362 the holding_period of each asset received by controlled in the first contribution will include the period during which the transferor held the asset sec_1223 the basis of the controlled stock received by distributing in the first contribution will equal the basis of the transferred assets immediately before the transfer reduced by any assumed_liabilities sec_358 and d no gain_or_loss will be recognized on the transfer of the m assets from controlled to sub sub and sub respectively in exchange for stock of each respective corporation the second contribution sec_351 and c and rev_rul no gain_or_loss will be recognized by sub sub and sub on the second contribution sec_1032 the basis of each asset received by sub sub and sub in the second contribution will equal the basis of that asset in the hands of controlled immediately before the exchange sec_362 the holding_period of each asset received by sub sub and sub in the second contribution will include the period during which the transferor held the asset sec_1223 the respective bases of the stock of sub sub and sub owned by controlled will be increased by the basis of the assets transferred by controlled to such corporation in the second contribution immediately before that transfer sec_358 spin-off rulings no gain_or_loss will be recognized by distributing on the distribution of the stock of controlled to distributing’s shareholders pro_rata sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of a distributing shareholder on the distribution of controlled stock sec_355 the aggregate basis of the distributing and controlled stock in the hands of each distributing shareholder after the distribution will equal the basis of the distributing stock held by that shareholder immediately before the distribution allocated between the distributing and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock received by each distributing shareholder will include the holding_period of the distributing stock on which the distribution is made provided the stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 payments made between any of distributing controlled or their respective subsidiaries under the tax_sharing_agreement regarding tax_liabilities that i have arisen or will arise for a taxable_period ending on or before the distribution or for a taxable_period beginning before and ending after the distribution and ii will not become fixed or ascertainable until after the distribution will be treated as occurring immediately before the distribution caveats we express no opinion on the federal_income_tax treatment of the proposed transaction under other provisions of the code or regulations including the consolidated_return_regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural statements this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this letter to the taxpayer's federal_income_tax return for the taxable_year in which the transaction is completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer by stephen p fattman assistant to the chief branch sincerely associate chief_counsel corporate
